Case 13-01905       Doc 51     Filed 10/24/18 Entered 10/24/18 09:14:28          Desc Main
                                 Document     Page 1 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DIVISION OF ILLINOIS EASTERN DIVISION


         IN RE:                                       )
                                                      )
                  Kenneth Curtis                      )       Case No:      13-01905
                                                      )       Judge:      Hunt
                                                      )       Chapter:      13
                                                      )
                  Debtor(s).                          )

                                   NOTICE OF MOTION

  TO:    Marilyn O. Marshall. 224 S. Michigan, Suite 800, Chicago, IL 60604 (ECF Notice)
         Kenneth Curtis, 514 E. 89th Street, Chicago, IL 60619 (U.S. Mail) & Attached
         Service List

         PLEASE TAKE NOTICE that on Nov. 5, 2018 at 9:30 a.m. or soon thereafter as I

  may be heard, I shall appear before the Honorable Judge Lashonda Hunt or any other

  Bankruptcy Judge presiding her place in Courtroom 719 of the Dirksen Federal Building,

  219 S. Dearborn, Chicago, IL on the attached Motion For A Hardship Discharge, and shall

  request that the attached Order be entered, at which time you may appear if so desired.


                                     PROOF OF SERVICE

         The undersigned does hereby certify that a copy of this Notice and Motion was
  mailed to the above persons, at their respective addresses, postage prepaid, by depositing in
  the U.S. Mail at 8525 S. Stony Island Ave., Chicago, Illinois, before 5:30 pm on October 24,
  2018, 2018 or via electronic notice from the bankruptcy court.



                                                              /s/ James L. Hardemon
                                                              James L. Hardemon,
                                                              Counsel for Debtor
  James L. Hardemon, #1126229
  Legal Remedies Chartered
  8525 S. Stony Island Ave.
  Chicago, IL 60617
  (773) 374-5288
Case 13-01905     Doc 51     Filed 10/24/18 Entered 10/24/18 09:14:28   Desc Main
                               Document     Page 2 of 5



  Service List


  Bank of America
  450 America Street
  Simi Valley, CA 93065-6285

  Cap One
  Po Box 85520
  Richmond, VA 23285

  Midland Funding
  8875 Aero Dr Ste 200
  San Diego, CA 92123

  Monterey Financial Svc
  4095 Avenida De La Plata
  Oceanside, CA 92056

  Premier Credit Corpora
  2773 Remico St Sw
  Wyoming, MI 49519

  Trinity Hospital
  2320 East 93rd Street
  Chicago, IL 60617

  Verizon Wireless/Great
  1515 Woodfield Rd Ste140
  Schaumburg, IL 60173
Case 13-01905   Doc 51   Filed 10/24/18 Entered 10/24/18 09:14:28   Desc Main
                           Document     Page 3 of 5
Case 13-01905       Doc 51     Filed 10/24/18 Entered 10/24/18 09:14:28            Desc Main
                                 Document     Page 4 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DIVISION OF ILLINOIS EASTERN DIVISION


         IN RE:                                        )
                                                       )
                  Kenneth Curtis                       )       Case No:       13-01905
                                                       )       Judge:       Pamela S. Hollis
                                                       )       Chapter:       13
                                                       )
                  Debtor(s).                           )

                       MOTION FOR A HARDSHIP DISCHARGE


                  NOW COMES Movant, Albert Lee Curtis, Jr., Administrator of the

  Estate of Kenneth Curtis, the deceased debtor in this matter, and moves this Honorable

  Court for an entry of an Order for discharge, and in support of the motion, states as

  follows:

         1. On January 17, 2013, Debtor, Kenneth Curtis, filed a bankruptcy petition

             under Chapter 13 of the Bankruptcy Code.

         2. That the Chapter 13 plan was confirmed on March 27, 2013.

         3. Debtor maintained payments on the chapter 13 plan until the time of his death

             on July 5, 2013. See Exhibit 1, death certificate, hereto attached.

         4. That on or about October 2014 Debtor’s death was brought to the attention of

             the Court and the Chapter 13 Trustee.

         5. That during the Court hearing of November 12, 2014, it was brought to the

             attention of the Court and the Chapter 13 Trustee that the heirs of the Debtor

             wished to complete the chapter 13 plan and continue with the plan payments.

             It was agreed that heirs could continue with the plan payments.
Case 13-01905      Doc 51     Filed 10/24/18 Entered 10/24/18 09:14:28          Desc Main
                                Document     Page 5 of 5



         6. That Albert Lee Curtis received Letters of Office from the Circuit Court of

             Cook County, Probate Department on June 25, 2018, appointing him as the

             independent administrator of his brother’s estate, Kenneth Curtis, case number

             2018P004124. See Exhibit 2, Letters of Office.

         7. That Mr. Albert Curtis completed Debtor’s Kenneth’s Curtis Financial

             Education and the Domestic Support Obligation disclosure and said

             documents have been filed with the Court.

         8. That all payments have been made under the terms of the plan and Debtor’s

             Financial Education course has been completed and the certificate filed with

             the courts as well as the Domestic Support Obligation document.

         9. That Debtor is eligible for a discharge.

         WHEREFORE, the Movant, Albert Lee Curtis Jr., Independent Administrator of

  the Estate of Kenneth Curtis, deceased Debtor, moves this Honorable Court for an Order

  granting a discharge to the Debtor in this cause.




                                                              /s/James L. Hardemon
                                                              Attorney for Debtor




  James L. Hardemon #1126229
  Legal Remedies Chartered
  8525 Stony Island
  Chicago, IL 60617
  (773) 374-5288
  bknotices@legalremedieschicago.com
